UNPUBLISHED
                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                           No. 95-8098



In Re: REGINALD L. FRAZIER,

                                                         Petitioner.




                On Petition for Writ of Mandamus.
                (CA-94-170-4-BO, CA-95-463-HC-BO)

Submitted:   November 30, 1995        Decided:     February 26, 1996


Before WILKINSON, Chief Judge, and HAMILTON and MOTZ, Circuit
Judges.

Petition denied by unpublished per curiam opinion.


Reginald L. Frazier, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Reginald Frazier brought this petition for writ of mandamus

seeking multiple forms of relief. To the extent that Frazier

alleges unreasonable delay in the habeas corpus action proceeding

in the district court, the district court docket sheet reflects no

delay. To the extent that Frazier seeks review of district court
action, mandamus may not be used as a substitute for appeal. In re
United Steelworkers, 595 F.2d 958, 960 (4th Cir. 1979). Frazier's

request for an evidentiary hearing before this court is denied.

     Frazier makes conclusory allegations of bias on the part of

the district court. He has made no claim which shows that the
district judge has a personal bias which would prevent him from

rendering an impartial decision. In re Beard, 811 F.2d 818, 827

(4th Cir. 1987). We also hold that Frazier cannot reopen through

mandamus our decisions in Frazier v. North Carolina State Bar, No.

94-1775 (4th Cir. Jan. 6, 1995) (unpublished), or Frazier v. North
Carolina State Bar, No. 95-1233 (4th Cir. June 20, 1995) (unpub-

lished). To the extent that Frazier seeks to challenge the condi-
tions of his confinement, he may file an action in district court

under 42 U.S.C. § 1983 (1988).

     We grant Frazier leave to proceed in forma pauperis. We deny

his Motion to Post Supersedeas Bond and Motion for Temporary Stay

and Release on Bail as mootCthe district court granted bail in a

hearing on November 13, 1995.    We deny his Motion for Hearing In

Banc because no judge requested a vote on the Motion. Frazier's

petition for a writ of mandamus is denied.

                                 2
    We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                 PETITION DENIED




                               3